DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in reply to communication filled on 12/07/2021.
	Claims 2, 3, 6 and 10 have been cancelled. 
	Claim 21 has been added.
	Claims 1, 4-5, 8-9, 18 and 19 have been amended. 
	 Claims 1, 4-5, 7-9 and 11-21 are currently pending and have been examined. Due to claim amendments, the examiner withdraws the restriction requirements issued on 11/30/2020, therefor claims 11-17 are included as pending claims.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/07/2021 has been entered.

Response to Arguments
	In response to Applicant's arguments filed 12/07/2021:
Regarding claim interpretation: 
	Due to claim amendments, the examiner withdraws the claim interpretation issued within office action issued on 08/06/2021. 
Regarding claim rejections 35 USC §112(a) & claim rejection 35 USC §112(b): 	Due to claim amendments, the examiner withdraws the claim rejections 35 USC §112(a) & claim rejection 35 USC §112(b) issued within office action issued on 08/06/2021.
Regarding Claim Rejections - 35 USC § 101:
	Applicant's arguments filed on 12/07/2021 have been fully considered but they are not persuasive. The remarks cited, page 15, “the Applicant has shown a teaching in the specification that describes how the technology is improved and has established a clear nexus between the claim language and the improvements to the technology. Specifically, the vehicle management device enables smooth delivery … Thereby, the process of the vehicle management is enhanced. Thus, the alleged abstract idea is integrated into a practical implementation. Thus, the claimed features amount to improvement in the technology for smooth delivery of shared vehicle from the user to the use scheduled person, and therefore reflect a practical implementation of the alleged judicial exception”. The examiner respectfully disagrees as the MPEP 2106.05 (a) also recited that “An important consideration in determining whether a claim is mere recitation to a plurality of computers for the users and claiming the units, CPU, communication, computers and devices in a generic and non-limiting manner is just a further instruction for one to practice the abstract idea using generic computers connected to each other via a network. The recitation to the generic computer technology that is being used as a tool to execute the steps that define the abstract idea do not provide for integration at the 2nd prong, See MPEP 2106.05(f), and do not provide for significantly more at step 2B. With this has been said, the amended claims do not overcome the 101 rejection. See the Claim Rejections - 35 USC § 101 below.

Regarding Claim Rejections - 35 USC § 103:
The remarks stated that “amended independent claim 1 is not taught, suggested, or rendered obvious over the combination of Chinomi, Wurster, and Ichinose. The Applicant submits that amended independent claims 18 and 19 are not taught, suggested, or rendered obvious over the references cited in the Office Action at least for the reasons stated above with regard to amended independent claim 1”. The examiner respectfully disagrees as CHINOMI teaches a system and method of detecting a time arrival of shared vehicle would not be within a predetermined time based on the vehicle location information obtained from the vehicle GPS and a communication between the system elements, the vehicle user device the system and the next user device to facilitate time arrival, offer an alternative vehicle to the next user and calculate a compensation expense/cost due to arrival time delay. See Claim Rejections - 35 USC § 103 below for more details. 


Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim 11 reciting:
1. “a position information obtaining unit that obtains position information”, a review for the specification shows that the claimed subject matter does not have a corresponding structure described in the specification. For prosecution purposes, the examiner has invoked 35 USC 112(f) for this limitation.
2. a communication unit that communicates with a vehicle management device for managing data related to a predetermined vehicle”, a review for the specification shows that the claimed subject matter does not have a corresponding structure described in the specification. For prosecution purposes, the examiner has invoked 35 USC 112(f) for this limitation.
3. “a control unit that controls the position information obtaining unit and the communication unit, wherein in response to transmitting, to the vehicle management device, position information obtained by the position information obtaining unit, or estimated time of arrival at a delivery place in which the vehicle is delivered from the user to the use scheduled person, the estimated time of arrival having been estimated on the basis of the position information” and “the control unit performs negotiation with the use scheduled person for delivery conditions of the vehicle”. Further, this control unit is not modified by sufficient structure in the claim.  Accordingly, this control unit invokes 35 USC 112(f) claim interpretation. A review for the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation: the claimed “control unit” correspond to “Each control unit is provided with: a microcomputer that performs computation processing according to various kinds of programs; a storage unit that stores a program executed by the microcomputer, or parameters or the like used for various kinds of computations; and a driving circuit that drives various kinds of devices to be controlled”. See specification [0019]. Accordingly, the examiner finds the limitation definite.
Claim 12 recites “the control unit performs negotiation with the use scheduled person for delivery conditions of the vehicle in response to a request for delivery conditions received from the vehicle management device”. Further, this unit is not modified by sufficient structure in the claim.  Accordingly, this unit invokes 35 USC 112(f) claim interpretation. A review for the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation: the claimed “control unit” correspond to “Each control unit is provided with: a microcomputer that performs computation processing 
Claim 13 recites:
1. “an input unit that accepts operation of the user who is using the vehicle, wherein in a case where non-acceptance operation for payment of amount of compensation indicated by the request for delivery conditions is performed by the input unit”. Further, this unit is not modified by sufficient structure in the claim.  Accordingly, this unit invokes 35 USC 112(f) claim interpretation. A review for the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation: the claimed “input unit” corresponding to “The input unit 27 is realized by a device that allows a driver or the like to perform input operation, the device including, for example, an operation button, a microphone, an operation switch or an operation lever, a touch panel provided on a screen of the display unit 29, and the like”. See specification [0027]. Accordingly, the examiner finds the limitation definite.
2. “the control unit transmits the delivery conditions created according to the operation of the user to the terminal device of the use scheduled person”. Further, this unit is not modified by sufficient structure in the claim.  Accordingly, this unit control unit” correspond to “Each control unit is provided with: a microcomputer that performs computation processing according to various kinds of programs; a storage unit that stores a program executed by the microcomputer, or parameters or the like used for various kinds of computations; and a driving circuit that drives various kinds of devices to be controlled”. See specification [0019]. Accordingly, the examiner finds the limitation definite.

Claim 15 recites “the control unit creates new delivery conditions, or requests the use scheduled person for delivery conditions”. Further, this unit is not modified by sufficient structure in the claim.  Accordingly, this unit invokes 35 USC 112(f) claim interpretation. A review for the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation: the claimed “control unit” correspond to “Each control unit is provided with: a microcomputer that performs computation processing according to various kinds of programs; a storage unit that stores a program executed by the microcomputer, or parameters or the like used for various kinds of computations; and a driving circuit that drives various kinds of devices to be 
Claim 16 recites “the control unit generates a response, and transmits the response to the use scheduled person”. Further, this unit is not modified by sufficient structure in the claim.  Accordingly, this unit invokes 35 USC 112(f) claim interpretation. A review for the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation: the claimed “control unit” correspond to “Each control unit is provided with: a microcomputer that performs computation processing according to various kinds of programs; a storage unit that stores a program executed by the microcomputer, or parameters or the like used for various kinds of computations; and a driving circuit that drives various kinds of devices to be controlled”. See specification [0019]. Accordingly, the examiner finds the claim is definite.
Claim 17 recites “the control unit transmits, to the vehicle management device, delivery conditions after change accepted by the user and the use scheduled person”. Further, this unit is not modified by sufficient structure in the claim.  Accordingly, this unit invokes 35 USC 112(f) claim interpretation. A review for the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation: the claimed “control unit” correspond to “Each control unit is provided with: a microcomputer that performs computation processing according to various kinds of programs; a storage unit that 

	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
1.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
1.	The independent claim 11 recite the limitation “a position information obtaining unit” and “a communication unit”. The specification teaches [0140]; “the method in which the program is installed from the removable recording medium to the computer, the program may be wirelessly or wiredly transmitted from a download site to the computer through a network such as a Local Area Network (LAN) and the Internet. The computer is capable of receiving the program transmitted in such a manner, and is capable of installing the program in a recording media such as a built-in hard disk”. Yet, it cannot be considered as a support for “a position information obtaining unit” a communication unit” as the specification did not explain in way that the recited functions limits and covers every conceivable means for achieving the stated function. Accordingly, the disclosure is not commensurate with the scope of the claims.
The examiner invites applicant to point out and/or explain where specifically in the original specification the amendment limitation of “a position information obtaining unit” and “a communication unit” is supported.
 
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	Claims 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre- AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	The independent claim 11 is indefinite, because each of the claim limitations of a position information obtaining unit that obtains position information” and “a communication unit that communicates with a vehicle management device for managing data related to a predetermined vehicle”, it is unclear what the corresponding a position information obtaining unit” and “a communication unit” (see Claim Interpretation). A review for the specification shows that it fails to disclose corresponding structure, material, or acts for forming the entire claimed function and to clearly link the structure, material, or acts to the entire claimed function. That is, the Applicant fails to provide corresponding structure or acts that one of ordinary skill in the art would be able to determine its structural or functional equivalence. 
	Claims 12-17 are rejected as indefinite, because they depend from the indefinite claim 11.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1:
	Claims 1, 4-5,7-9 and 20-21 are directed to a machine. Claims 11-17 are directed to a machine. Claim 18 is directed to a process. Claim 19 is directed to a machine.

Step 2A, Prong1:

	set a time range based on a delivery time of the vehicle, wherein the set time range includes the delivery time of the vehicle; 
	determine an estimated time of arrival of the vehicle at a first delivery position based on position information of the vehicle; 
	transmit a delivery situation to the use scheduled person in a case where the estimated time of arrival is later than the set time range, wherein the delivery situation includes information related to amount of compensation for a delay in delivery of the vehicle;
	control, based on the estimated time of arrival that is later than the set time range, to display indicates a first delivery condition, and the first delivery condition is based on a negotiation between the user of the vehicle and the use scheduled person; 
	transmit a notification of the delivery situation to the user of the vehicle in a case where the estimated time of arrival is earlier than the set time range, wherein the notification includes information for the user to delay the estimated time of arrival so as to fall within the set time range; and control, based on the estimated time of arrival that is earlier than the set time range, to display indicates a second delivery condition, and the second delivery condition is based on an agreement between the user of the vehicle and the use scheduled person to change the first delivery position to a second delivery position without significantly more. 
	 The independent claims 1, 11, 18 and 19 recited the above limitations that represent concepts of facilitating reservation of a sheared vehicle between a current user (the claimed “the user of the vehicle”) and the next user of the car (the claimed “the use scheduled person”) based on the vehicle position information and the reservation data to generate a compensation cost and/or offer an alternative vehicle to next user of the car, which considered to be an abstract idea of managing personal behavior or relationships or interactions between people under methods of organizing human activity group of abstract idea. See 2106.04(a)(2)(II)(C).
	
Step 2A, Prong 2:
	This judicial exception is not integrated into a practical application because the claims satisfy the following criteria, which indicate that the claims do not integrate the abstract idea into practical application: 
	The independent claims recited several limitations that are not part of the abstract idea, such as  claims 1, 11, 18 and 19  recites “communicate with a terminal device of a user of a vehicle, and a terminal device of a use scheduled person of the vehicle”, “a central processing unit (CPU)”, “the terminal device”, “a first user interface screen”, “the terminal device” and “a second user interface screen”, claim 19 recites “A non-transitory computer-readable medium having stored thereon computer-executable instructions that, when executed by a processor, cause the processor to execute operations”, claim 11 recites “a position information obtaining unit” and “the control unit”. These limitations are considered to be additional elements that are not part of the abstract idea; however, the mere recitation to a plurality of computers for the users and claiming the units, CPU, communication, computers and devices in a generic and non-limiting manner is just a further instruction for one to practice the abstract idea using generic computers connected to each other via a network. The recitation to the generic computer technology that is being used as a tool to execute the steps that define the abstract idea do not provide for integration at the 2nd prong. See MPEP 2106.05(f).

Step 2B:
	As for Step 2B analysis, knowing the consideration is overlapping with Step 2A, Prong 2. The Step 2B considerations have already been substantially addressed under Step 2A Prong 2, see Step 2A Prong 2 analysis above. The additional claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because these additional limitations are mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea. See MPEP 2106.05 (f).

In addition, the dependent claims recite:

Claims 4-5, 12, 15-16 further defining that the invention includes enabling the vehicle user and the next user to facilitate negotiations to except an alternative/ substitutable vehicle and/or compensation amount due to arrival delay warning. The claims recited nd prong and do not provide for significantly more at step 2B.
Claims 7-8 and 13-14 recite a further embellishment of the same abstract idea that was found for claim 1 by further defining the type of information that is being used by the system (information related to expenses incurred, payment of amount of compensation indicated) and storing this information to generate information related to new delivery time or a new delivery place. The claims recited additional limitations that are not part of the abstract, but rather instruction for the user to execute the abstract idea using plurality of generic computers and input devices. For the same reasons that are set forth for claim 1, the recitation to the generic computer technology that is being used as a tool to execute the steps that define the abstract idea do not provide for integration at the 2nd prong and do not provide for significantly more at step 2B.
Claims 9 and 20 recites more of the abstract idea found in claim 1, as the claimed invention of the independent claims 9 and 20 include a notification of multiple sightseeing spots and/or shops to be delivered to the vehicle user. The claims recite limitations are considered to be additional elements that are not part of the abstract idea; however, the mere recitation to a plurality of computers for the users and nd prong and do not provide for significantly more at step 2B. See MPEP 2106.05(f).
Claims 17 and 21 recites more of the abstract idea found in claim 1 and the new agreement or reservation data changed upon accepting new offers to the vehicle user and next user. The claims recite limitations are considered to be additional elements that are not part of the abstract idea; however, the mere recitation to a plurality of computers for the users and claiming the units, CPU, communication, computers and devices in a generic and non-limiting manner is just a further instruction for one to practice the abstract idea using generic computers connected to each other via a network. The recitation to the generic computer technology that is being used as a tool to execute the steps that define the abstract idea do not provide for integration at the 2nd prong and do not provide for significantly more at step 2B. See MPEP 2106.05(f).

	Therefore, the limitations on the invention, when viewed individually and in ordered combination are directed to in-eligible subject matter.



Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1, 4-5, 8, 11-19 and 21 are rejected under 35 U.S.C 103 as being unpatentable over Japanese Pub. No. JP2014137766A to CHINOMI SATOSHI (“CHINOMI”) in view of US Pat. Pub. No. 2008/0189226 to Wurster (“Wurster”) further in view of US Pat. Pub. No. 2015/0199619 A1 to Ichinose et al. (“Ichinose”).
Regarding claims 1, 11, 18 and 19. CHINOMI discloses a vehicle management device comprising:
	A central processing unit (CPU) (CHINOMI, [0013]; “control device 110”. [0013]; “the management server 100 includes a control device 110 and a communication device 120”) (CHINOMI, [0011]; “The shared vehicle 200 includes an in-vehicle device 210 and a communication device 220. The in-vehicle device 210 recognizes the user who uses the shared vehicle 200, and the information of the user who uses the shared vehicle 200 and the information of the current position acquired by the GPS (Global Positioning System) receiver provided in the shared vehicle 200”), and a terminal device of a use scheduled person of the vehicle (CHINOMI, [0010]; “a plurality of user terminals 400 capable of communicating with the vehicle management server 100 via the Internet 300”. [0014]; “The communication device 120 is a device for communicating with the communication device 220 provided in the shared vehicle 200 and the user terminal 400 owned by each user via the Internet 300 by wireless communication”); 
	set a time range based on a delivery time of the vehicle, wherein the set time range includes the delivery time of the vehicle (CHINOMI, [0012]; “each user can apply for a use reservation for making a use reservation of the shared vehicle 200 by the user terminal 400. Such an application for a usage reservation includes, for ; 
	determine an estimated time of arrival of the vehicle at a first delivery position (CHINOMI, [0011]; “the information of the user who uses the shared vehicle 200 and the information of the current position acquired by the GPS (Global Positioning System) receiver provided in the shared vehicle 200”) based on position information of the vehicle (CHINOMI, [0043]; “scheduled return position”. [0038]; “At the previous point in time, it is determined whether or not the shared vehicle 200 currently in use can be returned by the scheduled end time of use … from the current position of the shared vehicle 200 at a time before the second predetermined time t2 before the scheduled end time of the current user”. Also, see [0044]; “step S201”);
	transmit a delivery situation to the terminal device of the user scheduled person (CHINOMI, such as availability of “alternative vehicle”, [0047] OR “may be delayer”, [0048])  in a case where the estimated time of arrival is later than the set time range (CHINOMI, [0045-0049]; “in step S202, if it is determined that the shared vehicle 200 currently in use cannot be returned by the scheduled end time of use, the process proceeds to step S203 … in step S203, the control device 110 refers to the usage reservation information stored in the RAM 113 … the process proceeds to step S205 … The device 110 determines whether or not there is an alternative vehicle that can be used by the subsequent user among the other shared vehicles 200 … the , 	 
	control, based on the estimated time of arrival that is later than the set time range (CHINOMI, [0019]; “the control device 110 refers to the usage reservation information stored in the RAM 113, and has the scheduled end time of the usage reservation by the user arrived? Judge whether or not. Then, as a result of making such a determination, when the scheduled end time of use arrives … It is determined whether or not the product has been returned to a predetermined return position by the scheduled time”. [0023]; “the control device 110 detects whether or not there is a reservation for use by the subsequent user within the first predetermined time t1 from the scheduled end time of use”), to display a first user interface screen on the terminal device of the user scheduled person (CHINOMI, [0023]; “determines that there is a subsequent reservation within the first predetermined time t1 … determined whether or not there is an alternative vehicle that can be used by the following user … the alternative vehicle together with the information that there is an available alternative vehicle. It is transmitted to the user terminal 400”), wherein
	the first user interface screen indicates a first delivery condition (CHINOMI [0031]; “as a result of the determination, if there is an alternative vehicle, the process , and 
	the first delivery condition is based on a negotiation between the terminal device of the user of the vehicle and the terminal device of the user scheduled person (CHINOMI, [0049]; “the proposal for the use of the alternative vehicle is transmitted to the user terminal 400 of the subsequent user, and "the alternative vehicle can be used" on the display screen of the user terminal 400 of the subsequent user. Do you want to use an alternative vehicle? By displaying the options of "use" and "do not use" in addition to the display of ""”); 
Control, based on the estimated time of arrival that is earlier than the set time range, to display a second user interface screen on the terminal device of the user of the vehicle, wherein The second user interface screen indicates a second delivery condition (CHINOMI, [0048-0051]; “in step S207, the control device 110 informs the user terminal 400 of the subsequent user that there is a possibility that the return of the shared vehicle 200 to be used may be delayed … if the subsequent user does not choose to change the usage reservation to the alternative vehicle in step S208 described above, the process proceeds to step S210.”), and 
	The second delivery condition (CHINOMI, [0022]; “The configuration may be such that the cost incurred in the case is calculated. Then, the control device 110 transmits information on the cost incurred by using the alternative means to the user terminal 400 of the current user”) is based on an agreement between the terminal device of the user of the vehicle and the terminal device of the use scheduled person to change the first delivery position to a second delivery position (CHINOMI, [0051]; “In step S210, the control device 110 provides information for identifying a subsequent user to the user terminal 400 of the current user or the in-vehicle device 210 provided in the shared vehicle 200 currently used by the current user (for example, subsequent use). The user's name and contact information), for example, the message "If the return of the vehicle currently in use is delayed, please contact the next user" (that is, the return of the shared vehicle 200 is delayed. If so, it is sent together with a message requesting the subsequent user to be contacted)”).
	CHINOMI substantially discloses the claimed invention; however, CHINOMI fails to explicitly disclose the “information related to amount of compensation for a delay in delivery of the vehicle”. However, Wurster teaches: information related to amount of compensation for a delay in delivery of the vehicle (Wurster, [0074-0075]; “Depending on the circumstances, the actual charges may be different from the estimated pricing given to the customer. For example, the customer may change his plans while en route causing additional time and mileage to be incurred. Natural or ;
	Therefore, it would have been obvious to one of ordinary skill in the reservation art at the time of filing to modify CHINOMI to include known technology of information related to amount of compensation for a delay in delivery of the vehicle, as taught by Wurster, where this would be performed in order to provide efficient accounting, client service, confirmations, contracts, recordkeeping and increase the profit of a highly competitive business. See Wurster [0008].    
	The combination of CHINOMI in view of Wurster substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “transmit a notification of the delivery situation to the terminal device of the user of the vehicle in a case where the estimated time of arrival is earlier than the set time range, wherein the notification includes information for the user to delay the estimated time of arrival so as to fall within the set time range”. However, Ichinose teaches:
	transmit a notification of the delivery situation to the terminal device of the user of the vehicle in a case where the estimated time of arrival is earlier than the set time range (Ichinose, Fig. 8; “high possibility of exceeding usage duration? S109” [Wingdings font/0xE0]YES” [Wingdings font/0xE0] “overtime prevention measure S110”. [0142]; “During travel, the autonomous mobile device instruction means 139 periodically confirms the current location and state of the autonomous mobile device 1. If it determines that there is a high possibility of exceeding the travel duration as described above (step S109), measures for preventing exceeding the usage duration are undertaken as described above (step S100)”), wherein the notification includes information for the user to delay the estimated time of arrival so as to fall within the set time range (Ichinose, [0029]; “presents an overtime prevention measure to the user if the difference between the calculated estimated time of arrival at the destination site coordinates and the original estimated time of arrival at the destination site coordinates is within a certain time or if the estimated time of arrival at the destination site coordinates is later than the original estimated time of arrival at the destination site coordinates presenting  … urge a speed increase if the speed has been lowered or urge a restart of travel if the autonomous mobile device has stopped”).
	Therefore, it would have been obvious to one of ordinary skill in the reservation art at the time of filing to modify CHINOMI to include known technology of transmit a notification of the delivery situation to the terminal device of the user of the vehicle in a case where the estimated time of arrival is earlier than the set time range, wherein the notification includes information for the user to delay the estimated 
 
	Regarding claim 4. The combination CHINOMI in view of Wurster further in view of Ichinose disclose the vehicle management device according to claim [[2]] 1, wherein the CPU is further configured to transmit a  third delivery condition to the terminal device of the user based on response to the delivery situation from the use scheduled person that does not indicate use of a substitutable vehicle for the vehicle (CHINOMI, [0049-0051]; “the process proceeds to step S209, while when "not use" is selected, the process proceeds to step S210 … In step S210, the control device 110 provides information … the current user or the in-vehicle device 210 provided in the shared vehicle 200 currently used by the current user (for example, subsequent use). The user's name and contact information), for example”).

	Regarding claim 5. Claim 5 has been analyzed and is rejected for the same rationale used to reject claims 1 and 4. Claim 5 limitations do not teach or define any new limitations beyond claims 1 and 4; therefore, claim 5 is rejected under the same rationale.

	Regarding claim 8. The combination disclose the vehicle management device according to claim [[2]] 1, wherein the CPU is further configured to store the first delivery condition (CHINOMI, [0046]; “When the extension reservation of the scheduled time is transmitted, the control device 110 updates the usage reservation information of the user who is currently using the shared vehicle 200 stored in the RAM 113, and the scheduled end time of use after the extension. To record”).

	Regarding claim 21. The combination disclose The vehicle management device according to claim 1, wherein the agreement between the terminal device of the user of the vehicle and the terminal device of the use scheduled person to change the first delivery position to the second delivery position is based on an acceptance of the second delivery position by the use scheduled person (CHINOMI, [0049]; “in step S208, the control device 110 determines whether or not the subsequent user has selected to change the usage reservation to the alternative vehicle in response to the proposal made to the succeeding user in step S207. I do”. [0050]; “When the extension reservation of the scheduled time is transmitted, the control device 110 updates the usage reservation information of the user who is currently using the shared vehicle 200 stored in the RAM 113, and the scheduled end time of use after the extension. To record”).

.


	Claims 9 and 20 are rejected under 35 U.S.C 103 as being unpatentable over CHINOMI in view of Wurster further in view of Ichinose furthermore in view of US Pat. Pub. No. 2007/0010942 to Bill (“Bill”).
	Regarding claim 9. The combination of CHINOMI in view of Wurster further in view of Ichinose disclose the vehicle management device according to claim 1, wherein the delivery situation based on the estimated time of arrival that is later than the set time range, (as shown in claim 1 rejection supra)
	The combination substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “includes information related to shops located in proximity to the first delivery position”. However, Bill teaches: includes information related to shops located in proximity to the first delivery position (Bill, Fig. 2; “predict an event based on relationship of the received mapping query to the other mapping queries 240” [Wingdings font/0xE0] “enable notification of the predicted event and/or make available or known services or information relating to the event 220”. Fig. 9; “offer service based on predicted route or predicted destination 914”. [0107]; “For 
	Therefore, it would have been obvious to one of ordinary skill in the reservation art at the time of filing to modify CHINOMI to include information related to shops located in proximity to the first delivery position, as taught by Bill, where this would be performed in order to increase the perceived value of using a particular mapping service or application. See Bill [0088].    

	Regarding claim 20. Claim 20 has been analyzed and is rejected for the same rationale used to reject claim 9. Claim 20 limitations teaches side trip information indicating sightseeing spots located in proximity to traveling route, which has been addressed in claim 9 rejection, so claim 20 do not teach or define any new limitations beyond claim 9; therefore, claim 20 is rejected under the same rationale.

	Claim 7 is rejected under 35 U.S.C 103 as being unpatentable over CHINOMI in view of Wurster further in view of Ichinose furthermore in view of US Pat. Pub. No. 2016/0267402 to Szabo (“Szabo”).
 The combination of CHINOMI in view of Wurster further in view of Ichinose disclose the vehicle management device according to claim 1, wherein the delivery situation based on the estimated time of arrival that is earlier than the set time range (CHINOMI, [0039]; “Then, the control device 110 calculates the time required for traveling on the road obtained as a result of the search as the required time, and whether or not the calculated required time is within the above-mentioned second predetermined time t2. Is judged”)
	The combination substantially discloses the claimed invention as shown above; however, the combination lacks the teaching of “information related to expenses incurred by early arrival”. However, Szabo teaches information related to expenses incurred by early arrival (Szabo, [0026]; “the system will inform the guests that the standard policies and fees will apply and will be almost double that the guest would pay otherwise”. [0047]; “See Step S113, where just the price for the arrival times are provided. At step S115, the guest can then accept the price for the premium arrival time, which causes the system 100 at step S117 to update the database with regard to the room being chosen”).  
	
	Therefore, it would have been obvious to one of ordinary skill in the reservation systems art at the time of filing to modify CHINOMI to include information related to expenses incurred by early arrival, as taught by Szabo, where 

	 
Conclusion
1.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVIA SALMAN whose telephone number is (313)446-4901.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 

/AVIA SALMAN/Examiner, Art Unit 3687                                                                                                                                                                                                        
/FAHD A OBEID/Supervisory Patent Examiner, Art Unit 3687